DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10,751,257 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,751,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5, 7-8, and 13-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willoughby et al. (USPGPUB 2005/0049747).
 	Regarding claim 1, Willoughby et al. disclose an assembly for delivering medication comprising
a cartridge (340) loadable with a strip of linked medication-containing pouches (312) and
a delivery unit (346) separate from the cartridge but engageable therewith in an operational juxtaposition (see Figure 16), the delivery unit having
an advance mechanism (60,63) operable to engage and to advance the strip in a delivery direction and to bring pouches of the strip successively to a separation station (see paragraph [0044]),
an inspection mechanism (92) to inspect indicia on a pouch,
a separation mechanism (72,74) at the separation station for separating a pouch at the leading end of the strip from the adjacent pouch (see paragraph [0040]), and
an exit route (386) from the delivery unit for routing the separated pouch to an access zone (334).
	Regarding claim 5, Willoughby et al. disclose the assembly as claimed in claim 1, wherein the strip of successively, physically linked medication-containing pouches (312) is in the form of a coil (see Figure 16) and the cartridge has a chamber for 
	Regarding claim 7, Willoughby et al. disclose the assembly as claimed in claim 1, the cartridge having a cartridge engagement site immediately adjacent a delivery unit engagement site when the cartridge and the delivery unit are in the operational juxtaposition, the engagement sites having surface formations preventing lateral movement of the cartridge relative to the delivery unit when in the operational juxtaposition (see Figures 13 and 16).
	Regarding claim 8, Willoughby et al. disclose the assembly as claimed in claim 1, wherein, in the operational juxtaposition, the cartridge has a front side engaging the delivery unit (see Figure 16), the cartridge having a back side shaped and sized for palm-of-the-hand gripping of the cartridge (see Figure 16).
	Regarding claim 13, Willoughby et al. disclose the assembly as claimed in claim 1, further comprising a delivery route sloping downwardly from the separation station to a delivery tray (see Figure 12), the delivery route having a base (386,351) formed as a series of steps.
	Regarding claim 14, Willoughby et al. disclose the assembly as claimed in claim in claim 13, the delivery route having opposed side walls (386,316,318), spacing of the opposed side walls increasing from an upstream route position to a downstream route position (see Figure 12).
	Regarding claim 15, Willoughby et al. disclose the assembly as claimed in claim 13, the delivery tray having a barrier wall for halting motion of a falling pouch, the barrier 
	Regarding claim 16, Willoughby et al. disclose the assembly as claimed in claim 13, the delivery tray having a barrier wall for halting motion of a falling pouch, the barrier wall having an overhanging flange for preventing a pouch from bouncing out of the tray on being halted at the barrier (see Figures 12 and 16).
	Regarding claim 17, Willoughby et al. disclose the assembly as claimed in claim 1, wherein the advance mechanism includes a drivable wheel (60) mounted on the delivery unit, the wheel having a pouch-contacting surface of high friction, low stiction material (see paragraph [0035]).
	Regarding claim 18, Willoughby et al. disclose the assembly as claimed in claim 17, wherein the wheel is spring (65) biased towards a back plate at the cartridge (see Figures 2 and 16).
Claim(s) 1-3, 5, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luoma et al. (USP 9,351,907).
	Regarding claim 1, Luoma et al. disclose an assembly for delivering medication comprising
a cartridge (50) loadable with a strip of linked medication-containing pouches (35) and
a delivery unit (100,400) separate from the cartridge but engageable therewith in an operational juxtaposition, the delivery unit having
an advance mechanism (176) operable to engage and to advance the strip in a delivery direction and to bring pouches of the strip successively to a separation station,
an inspection mechanism (128) to inspect indicia on a pouch,
a separation mechanism (230) at the separation station for separating a pouch at the leading end of the strip from the adjacent pouch, and
an exit route (118) from the delivery unit for routing the separated pouch to an access zone.
	Regarding claim 2, Luoma et al. disclose the assembly as claimed in claim 1, wherein the cartridge (50) has a first shaped part (68 or 80) and the delivery unit has a second shaped part (140 or 150) complementary in shape to the first shaped part, and the first shaped part is disengagebly engageable with the second shaped part solely by the acts of relatively orientating the cartridge and the delivery unit so that the first shaped part faces the second shaped part, and relatively moving the cartridge and the delivery unit together (see Figures 4A-4B).
	Regarding claim 3, Luoma et al. disclose the assembly as claimed in claim 2, wherein the first shaped part is a projecting part (80,88) of the cartridge and the second shaped part is a bay (150) extending into the delivery unit.
	Regarding claim 5, Luoma et al. disclose the assembly as claimed in claim 1, wherein the strip of successively, physically linked medication-containing pouches (35) is in the form of a coil (see Figure 2B) and the cartridge has a chamber for accommodating the coil (see Figure 2B), the chamber at least partially defined by at least one arcuate wall (70).

	Regarding claim 11, Luoma et al. disclose the assembly as claimed in claim 5, further comprising a guidance route for pouches of the strip thereof successively driven out of the chamber (see Figures 6C), the guidance route including a lobe (194) over which successive pouches are driven, the lobe having a downstream region of relatively high radius of curvature and a contiguous upstream region of relatively low radius of curvature (see Figures 4C and 6C).
Claim(s) 1-3, 5, 12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waugh et al. (USPGPUB 2012/0083666).
	Regarding claim 1, Waugh et al. disclose an assembly for delivering medication comprising
a cartridge (10) loadable with a strip of linked medication-containing pouches (12) and
a delivery unit (29) separate from the cartridge but engageable therewith in an operational juxtaposition (see Figures 20-22), the delivery unit having
an advance mechanism (see paragraph [0078]) operable to engage and to advance the strip in a delivery direction and to bring pouches of the strip successively to a separation station,
an inspection mechanism (see paragraph [0087]) to inspect indicia on a pouch,
a separation mechanism (see paragraph [0029])) at the separation station for separating a pouch at the leading end of the strip from the adjacent pouch, and
an exit route (44) from the delivery unit for routing the separated pouch to an access zone.
	Regarding claim 2, Waugh et al. disclose the assembly as claimed in claim 1, wherein the cartridge (10) has a first shaped part (61) and the delivery unit has a second shaped part (64) complementary in shape to the first shaped part, and the first shaped part is disengagebly engageable with the second shaped part solely by the acts of relatively orientating the cartridge and the delivery unit so that the first shaped part faces the second shaped part, and relatively moving the cartridge and the delivery unit together (see Figures 20-22).
	Regarding claim 3, Waugh et al. disclose the assembly as claimed in claim 2, wherein the first shaped part is a projecting part (61) of the cartridge and the second shaped part is a bay (64) extending into the delivery unit (see paragraph [0094]).
	Regarding claim 5, Waugh et al. disclose the assembly as claimed in claim 1, wherein the strip of successively, physically linked medication-containing pouches (10) is in the form of a coil (see Figure 19) and the cartridge has a chamber for accommodating the coil (see Figure 18), the chamber at least partially defined by at least one arcuate wall (62).

	Regarding claim 20, Waugh et al. disclose the assembly as claimed in claim 1, further comprising a cam member and a knife shuttle mounted on the delivery unit, the cam member having a cam engageable with a cam follower forming part of the knife shuttle upon rotation of the cam member to control movement of the knife shuttle between a home position and an operational position in which a knife bears against the pouch strip (see paragraph [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USP 9,351,907) as applied to claims 1-3, 5, 9, and 11 above, and further in view of Burton et al. (USPGPUB 2016/0355322).
	Regarding claim 10, Luoma et al. disclose the assembly of claim 5. However, they do not disclose an assembly wherein the cartridge has two inter-engaging shell members, and a lock member movable between a first position to lock the shell members together to enclose the chamber and a second position enabling unlocking of the shell members to provide access to the chamber interior. Burton et al. disclose an assembly wherein the cartridge has two inter-engaging shell members, and a lock member movable between a first position to lock the shell members together to enclose the chamber and a second position enabling unlocking of the shell members to provide access to the chamber interior (see Figure 35 and paragraph [0127]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Luoma et al. by including an assembly wherein the cartridge has two inter-engaging shell members, and a lock member movable between a first position to lock the shell members together to enclose the chamber and a second position enabling unlocking of the shell members to provide access to the chamber interior, as disclosed by Burton et al., for the purpose of providing a cartridge frame with interlocking features (see paragraph [0127]).
Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waugh et al. (USPGPUB 2012/0083666) as applied to claims 1-3, 5, 12, and 20 above, and further in view of Loveless (USPGPUB 2006/0184271).
Regarding claim 4, Waugh et al. disclose the assembly of claim 2. However, they do not disclose an assembly wherein with the cartridge and the delivery unit in said operational juxtaposition, the cartridge is held at the delivery unit by magnetic attraction between a magnet on the cartridge and a magnet on the delivery unit. Loveless discloses an assembly wherein with the cartridge and the delivery unit in said operational juxtaposition, the cartridge is held at the delivery unit by magnetic attraction between a magnet on the cartridge and a magnet on the delivery unit (see paragraph [0135]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the assembly disclosed by Waugh et al. by including an assembly wherein with the cartridge and the delivery unit in said operational juxtaposition, the cartridge is held at the delivery unit by magnetic attraction between a magnet on the cartridge and a magnet on the delivery unit, as disclosed by Loveless, for the purpose of providing a docking station with magnetic properties to hold a cartridge in a docked position (see paragraph [0135]).
	Regarding claim 6, Waugh et al. disclose the assembly of claim 2. However, they do not disclose an assembly wherein the cartridge and the delivery unit, when relatively orientated so that the projecting part faces the bay and when being moved together, experience magnetic attraction tending to move the cartridge to the operational juxtaposition when the cartridge Is yet separated from the delivery unit by a preset distance determined by the strength of the magnetic attraction. Loveless discloses an assembly wherein the cartridge and the delivery unit, when relatively orientated so that the projecting part faces the bay and when being moved together, experience magnetic attraction tending to move the cartridge to the operational juxtaposition when the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USP 9,351,907) as applied to claims 1-3, 5, 9, and 11 above, and further in view of Manalang et al. (USPGPUB 2002/0165641).
	Regarding claim 19, Luoma et al. disclose the assembly of claim 1, further comprising a cam member (150) mounted on the delivery unit and a pouch strip clamping foot (88) mounted at the cartridge to clamp the strip against movement thereof in a feed direction, the cam member (150) having a first cam engageable with the clamping foot (88) to lift the clamping foot from the pouch strip and to permit movement thereof in the feed direction (see Figures 4A-4B). However, they do not disclose an assembly further comprising rotation of the cam member to lift. Manalang et al. disclose an assembly further comprising rotation of the cam member to lift (see paragraph [0012]). Therefore, it would have been obvious to a person of ordinary skill in the art at .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



M.K.C.
8/11/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651